              Case: 18-3632                  Document: 1-3    Filed: 12/13/2018     Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett McKinley Dirksen United States Courthouse                              Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                    Phone: (312) 435-5850
              Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                          NOTICE OF DOCKETING - Short Form
 December 13, 2018


 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 18-3632

                    Caption:
                    ESTATE OF DEREK WILLIAMS, JR., deceased, by Sharday Rose,
                    Special Administrator, et al.,
                    Plaintiffs - Appellees

                    v.

                    JEFFREY CLINE, et al.,
                    Defendants - Appellants


                    District Court No: 2:16-cv-00869-JPS
                    District Judge J. P. Stadtmueller
                    Clerk/Agency Rep Stephen C. Dries

                    Date NOA filed in District Court: 12/13/2018


 If you have any questions regarding this appeal, please call this office.



 form name: c7_Docket_Notice_short_form(form ID: 188)




               Case 2:16-cv-00869-JPS Filed 12/13/18 Page 1 of 1 Document 98
